Citation Nr: 1424844	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  12-15 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left foot hammer toe resection and left Achilles tendonitis.

2.  Entitlement to a total disability rating due to individual unemployability resulting from service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1977 to June 1985.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2013, the Veteran testified during a Video Conference hearing before the undersigned.  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The Board is of the opinion that because the Veteran indicated that he was currently unemployed, and had not worked since 2006, that the evidence in this case raises an implicit claim for a TDIU.  See April 2012 VA examination.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The record reflects that after the March 2012 statement of the case (SOC) was issued, additional VA treatment records were uploaded into the Virtual VA claims processing system without a waiver of initial review of this evidence by the AOJ.  However, as this evidence is either not relevant to the claim on appeal or is duplicative of evidence already associated with the claims file, the Board may proceed to adjudicate the claim with no prejudice to the Veteran.

The Virtual VA paperless claims processing system contains Video Conference hearing testimony dated in December 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System does not contain any documents at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's left foot hammertoe resection and left Achilles tendonitis is manifested by symptomology most consistent with no more than moderate disability.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, and no higher, for the Veteran's left foot hammertoe resection and left Achilles tendonitis, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  




      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in January 2010.  Where, as here, service connection has been granted and an initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disabilities, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded VA examinations in January 2010 and April 2012.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Specifically, the examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing, the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Joints that are actually painful, unstable, or maligned due to a healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45, but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Great care is to be exercised in the selection of the diagnostic code number.  38 C.F.R. § 4.27 (2013).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  See 38 C.F.R. § 4.20 (2013) (providing for consideration of functions affected, anatomical localization, and symptomatology in assigning a diagnostic code).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the DC associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 
 
The Veteran's service-connected left foot hammertoe resection and left Achilles tendonitis, is currently provided a noncompensable rating under Diagnostic Code 5282.  Under this diagnostic code, a noncompensable rating is warranted for hammer toe of single toes.  The maximum 10 percent rating is assigned when there is hammer toe of all toes of the foot without claw foot.  38 C.F.R. § 4.71, Diagnostic Code 5282.

Although the RO rated the Veteran's disability under Diagnostic Code 5282, the Board finds that the rating criteria under Diagnostic Code 5284 are more appropriate because the April 2012 VA examiner found that the severity of the Veteran's foot condition was moderate.  The April 2012 examiner also noted that the Veteran did not have hammer toes, but rather residuals of a hammer toe resection.  Because the severity of a foot condition is considered under Diagnostic Code 5284, the Board will also consider whether a higher rating is warranted under this Diagnostic Code.

Under Diagnostic Code 5284, a 10 percent rating is warranted for a foot injury which is moderate in degree.  A 20 percent rating is warranted for a moderately severe foot injury.  A 30 percent rating is warranted for a severe foot injury.  A 40 percent rating may be assigned if there is actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Codes 5284 and 5167.

III.  Factual Background 

The Veteran claims that he is entitled to an initial compensable rating for his left foot hammer toe resection and left Achilles tendonitis.

In a November 2009 VA treatment note, the Veteran complained of left foot pain.  He indicated that he had stopped wearing his orthotics.  

In a VA examination dated in January 2010, the Veteran complained of left foot pain since 1981.  He reported that he had a history of syndactyly and calluses built up on the fourth and fifth toes.  The Veteran indicated that he underwent an operation to remove bony prominences.  The examiner noted his belief that this was a hammer toe correction on the fifth toe.  The Veteran reported that since this surgery, he has had 6/10 pain located in this area.  He indicated that he has tried orthopedic shoes, which have not helped.  He also indicated that he is only able to walk 30 minutes or 1/4 mile.  The Veteran described flare-ups that occurred daily, which are usually brought on by excessive walking and working at his job.  He indicated that medications such as ibuprofen and Flexeril only provide minimal relief.  The Veteran indicated that he has had x-rays, but no magnetic resonance imaging studies.  He indicated that his foot condition affects his daily activity by limiting his walking and standing.  He reported that he currently works in patient care and is going to school for social work.  The Veteran indicated that his foot condition affects his ability to do his job because he is unable to lift and bear weight on his left foot.

Examination of the left foot showed intact skin with no erythema or swelling.  The area was diffusely tender to palpation at the insertion of the Achilles tendon, as well as over the base of the fifth metatarsal.  There was also tenderness to palpation over the proximal interphalangeal joint of the fifth metatarsal.  The area was sensitive to light touch, with brisk capillary refill.  The arches were well maintained.  The heel cord was in mild valgus.  There was no evidence of abnormal weightbearing.  The Veteran had no painful manipulation of the foot.  He was able to invert 10 and evert 30 degrees without pain.  After repetitive range of motion, neither the Veteran's pain nor range of motion changed.  The Veteran had no tender surgical scars.  X-ray imaging showed resection of the distal aspect of the proximal phalanx and middle phalanx.  The impression was left foot hammer toe resection with residual pain and left Achilles tendinitis.  The examiner indicated that the Veteran has continued pain after his hammer toe correction.  The examiner addressed DeLuca, noting that the Veteran had pain and loss of motion.  The examiner noted that it was feasible that the Veteran could have increase in pain as described, particularly after activity.

In a February 2010 VA treatment note, the Veteran complained of left foot pain at the fifth toe.  He indicated he experienced pain at night and when walking.  He indicated the pain had been getting progressively worse for the past ten months.  Edema was noted.  In a May 2010 podiatry consult, the Veteran was seen for nail debridement.  He was given modified shoes and inserts on this date as well.  In an October 2010 VA podiatry consult, the Veteran complained of a painful left foot dorsally in the area of the fourth and fifth metaheads.  The objective findings revealed pain and inflammation along the course of the fourth and fifth extensor tendons on the left foot and mild edema.  It was noted that the foot was not as edematous and hot as it was at the last visit.  The assessment was possible tenosynovitis of the fourth and fifth extensor tendons, rule out arthritic disease.  The Veteran was prescribed a 3D walker times four weeks.  Consider rheumatology consult if no improvement with boot was also noted.

In June 2011, the Veteran submitted photographs of his left foot.

A July 2011 VA podiatry record noted minimal edema and no pain at rest.  The assessment was hammer toes.  A March 2012 VA podiatry record noted minimal edema and no pain at rest.  A moderate risk for amputation due to the Veteran's diabetes was also noted.  A March 2012 VA treatment note showed that the Veteran reported to the emergency room, complaining of severe left foot pain for the past hour.  He indicated that the pain began after he stepped off of a sidewalk, and heard a crunch sound in his foot.  X-ray imaging was negative.  It was noted that the Veteran was in a wheelchair at this time.  The Veteran was treated and discharged home.

In a VA examination dated in April 2012, the examiner diagnosed the Veteran with syndactylization surgery of the left fourth and fifth toes.  The Veteran reported a pain intensity of 7-8/10, generalized dorsally over the fourth and fifth toes.  The examiner noted that the Veteran was treated by podiatry at the Memphis VA Medical Center in May 2010 for nail debridement.  He was given modified shoes and inserts on this date as well.  He was last treated by podiatry in October 2010 for fourth and fifth toe possible tenosynovitis.  He was placed in a 3D walking boot for four weeks.  The Veteran currently takes Tramado, Lortab, and Percocet pain medications.

The examiner indicated that the Veteran did not have hammer toes, hallux valgus, Morton's neuroma, hallux rigidus, pes cavus (claw foot), or malunion or nonunion of the tarsal or metatarsal bones.  The examiner indicated that the Veteran had metatarsalgia of the left foot.  The examiner also indicated that the Veteran had tenderness over the dorsal aspect of the fourth and fifth toes.  He noted that there was normal skin color and temperature in this area.  He noted that the skin was bridged/fused, and intact from the previous surgery with decreased range of motion at the fourth and fifth toes.  The examiner indicated that the severity of the Veteran's left foot condition was "moderate."  He indicated that the Veteran did not have bilateral weak foot, scars, or other pertinent physical findings related to his left foot condition.  The examiner noted that the Veteran used modified shoes, inserts, and a 3D boot for his left foot condition occasionally.  X-ray imaging dated in March 2008 showed post-surgical changes of the left foot.  The examiner found that the Veteran's left foot condition impacted his ability to work, noting that the Veteran was currently unemployed.  The examiner noted that the Veteran's last job was a Dialysis Tech in 2006; however, he indicated that he has a decreased ability to perform prolonged standing and weightbearing activities.

The examiner noted decreased range of motion with verbalized ttp during physical examination of the left foot, specifically at the fourth and fifth toes.  There was no objective weakness, laxity, flare-ups, or instability during examination.  There was no additional loss of motion or function after three repetitions.  The examiner opined that it is conceivable that the Veteran's verbalized left foot pain could further limit function (particularly after prolonged standing activities).  He explained, however, that it is not feasible to attempt to express any of this in terms of additional limitation of motion, as these matters cannot be determined with any degree of medical certainty.

IV. Analysis

Upon careful review of the evidence of record, the Board finds the Veteran is entitled to an initial 10 percent rating, but no more, under DC 5284 (foot injuries) throughout the course of the appeal for his service connected left foot hammer toe resection and left Achilles tendonitis.  Neither the lay nor medical evidence of record more nearly reflects that the criteria for a rating in excess of 10 percent have been met at any time during the appeal.  38 C.F.R. § 4.71(a), DC 5284.

The Board finds the Veteran's left foot condition most closely approximates a rating of 10 percent for "moderate" symptoms for the entire appeal period.  The Veteran predominately complains of left foot pain over the fourth and fifth toes, with decreased mobility and weightbearing.  He occasionally uses modified shoes, inserts, and a 3D boot.  In particular, the most recent April 2012 VA examiner found the Veteran's left foot injury was "moderate."  The April 2012 examiner specifically noted the Veteran had decreased range of motion with verbalized ttp, specifically at the fourth and fifth toes.  However, he did not find any evidence of objective weakness, laxity, flare-ups, or instability during examination.  There was also no additional loss of motion or function after three repetitions.  The Board finds that the Veteran's symptoms are consistent with no more than moderate disability.  The record does not reflect that his right foot disabilities were manifested with moderately severe or severe symptoms.   Accordingly, a rating in excess of 10 percent is not therefore warranted.  38 C.F.R. § 4.71a, DC 5284.

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's lay reports of symptomatology such as decreased mobility, some mild to moderate trouble with activities of daily living, and difficulty with prolonged walking and pain, to be credible.  However, neither the lay nor medical evidence reflects symptoms required to warrant the next higher evaluation for the period considered.  

The Board has reviewed other sections of the Rating Schedule to determine whether a higher rating could be assigned under another diagnostic code.  There is no evidence that the Veteran has degenerative arthritis in his left foot.  As such, a rating based upon arthritis is not warranted. There is evidence that the Veteran has metatarsalgia of the left foot.  However, the highest rating under Diagnostic Code 5279 for metatarsalgia is 10 percent.  As such, a rating based upon metatarsalgia is not warranted. 

The Board has also considered whether the Veteran would be entitled to a higher evaluation under other diagnostic criteria related to the feet.  In this regard, the Board notes that DCs 5276, 5277, 5278, 5280, 5281, and 5282 are not for application in the instant case because there is no evidence of, flat foot, pes planus, weak foot, pes cavus, claw foot, hallux valgus, hallux rigidus, or hammer toe.  The Board notes that although the Veteran was assigned a noncompensable rating for hammer toe under DC 5282.  However, the April 2012 examiner found that the examiner did not currently have hammer toe, but rather residuals of a hammer toe resection.  Therefore, the Board finds that a rating based upon hammer toe is not warranted.

In sum, an initial rating of 10 percent, but no more, is warranted throughout the course of the appeal.  

V.  Extraschedular Considerations

The Board notes that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111.  The Board finds, however, that the medical evidence fails to show anything unique or unusual about the Veteran's left foot hammer toe resection and left Achilles tendonitis that would render the schedular criteria inadequate.  The Veteran's primary symptoms include pain at his fourth and fifth toes and decreased mobility and weightbearing.  These factors are accounted for in the rating criteria.  Consequently, a referral for extraschedular consideration is not warranted.


ORDER

An initial compensable rating of 10 percent, but no more, is granted for the Veteran's left foot hammer toe resection and left Achilles tendonitis, subject to the laws and regulations governing the payment of monetary benefits.




REMAND

The Board notes that since it has determined that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  The Board therefore finds that the issue of entitlement to a TDIU must be remanded for appropriate notice and development.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating pursuant to 38 C.F.R. § 4.16.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.   After completing the above development and any 
other action deemed necessary, adjudicate the Veteran's claim of entitlement to TDIU.  If entitlement to TDIU is denied, a supplemental statement of the case should be provided to the Veteran and his representative after according the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


